The pleas were "general issue, statute of limitations, former suit and retraxit therein." And the jury by special verdict found the judgment and that a former suit thereupon was at March, 1825, "dismissed." The court below, upon this verdict, rendered judgment for the plaintiff, from which the defendant appealed to this Court.
I think the special verdict ought to have been set aside in the Superior Court, because the jury have not found all the facts arising on the issues submitted to them, nor have they found facts on which the court can award judgment for either party. Neither the finding of the jury nor the judgment of the court show what disposition was made of the statute of limitations, which the defendant pleaded. Laws 1820, Rev., ch. 1053, makes three years a bar to a judgment obtained before a justice.
A "venire facias de novo" should be awarded by the Superior Court, and the suit must be remanded for that purpose.
PER CURIAM. Judgment reversed and venire de novo ordered.
(185)